Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 4/25/2022 (hereinafter Remarks), are acknowledged, and have been fully considered.

Allowable Subject Matter
Claims 1, 3-8, 18-23 and 25-29 renumbered 1-18 are allowed.

Reason for Allowance
The present invention is directed to a method for wireless router deployment.
Each independent claim identifies the uniquely distinct features, particularly:
determining, based on the first position information, a network coverage probability and a network energy efficiency value for each of the candidate nodes presuming a to-be-deployed wireless router is deployed at the candidate node;
determining network quality scores for respective candidate nodes according to the network coverage probability and the network energy efficiency value; and
selecting a candidate node with a highest network quality score as a deployment position for the to-be-deployed wireless router,
wherein determining the network quality scores for the respective candidate nodes according to the network coverage probability and the network energy efficiency value comprises:
acquiring weight information on the network coverage probability and the network energy efficiency value; and
weighted summing the network coverage probability and the network energy efficiency value based on the weight information to obtain the network quality scores for the respective candidate nodes.
The closest prior art:
Jeong (US 20170223656 A1) discloses a method for access point selection based on location and signal strength (Fig 1-10).
Patel (US 20110032844 A1) discloses a method for configuring and deploying network nodes based on connectivity quality.
Jalali (US 20160013858 A1) discloses a method for beam management and gateway design.

All the prior art discloses conventional method for wireless router deployment, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/JUNG LIU/Primary Examiner, Art Unit 2473